FILED
                             NOT FOR PUBLICATION                             NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAWRENCE JAMES SACCATO,                          No. 11-35895

               Plaintiff - Appellant,            D.C. No. 6:11-cv-03002-HO

  v.
                                                 MEMORANDUM *
DISCOVER FINANCIAL SERVICES,
INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Lawrence James Saccato appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Fair Credit Reporting Act

(“FCRA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6),

Romano v. Bible, 169 F.3d 1182, 1185 (9th Cir. 1999), and we affirm.

          The district court properly concluded that 15 U.S.C. § 1681s-2(a) did not

create a private right of action and, thus, Saccato failed to state a claim under this

section. See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1162 (9th Cir.

2009) (holding that 15 U.S.C. § 1681s-2(a) does not create a private right of

action). Saccato’s argument that the 2010 Federal Trade Commission regulations

create a private cause of action is unpersuasive. See 15 U.S.C. § 1681s-2(c)

(excluding violations of “subsection (a) of this section, including any regulations

issued thereunder” from the FCRA’s private enforcement provisions).

          The district court properly dismissed Saccato’s action to the extent that it

alleged a violation of 15 U.S.C. § 1681s-2(b) because Saccato failed to allege that

a credit reporting agency (“CRA”) had notified defendant of his dispute. See

Gorman, 584 F.3d at 1154 (“[The duties under subsection (b)] arise only after the

furnisher receives notice of dispute from a CRA; notice of a dispute received

directly from the consumer does not trigger furnishers’ duties under subsection

(b).”).

          AFFIRMED.




                                              2                                    11-35895